Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	This rejection is maintained for the reasons of record.  Again, claim 4 defines that rotational movement of the linear guide shafts relative (10) to the side keyway bodies (9) is restricted while rotational movement of the linear guide shafts (10) relative to the pull/push plates (8) is permitted.  Similar language is provided in the specification (page 9, lines 5-8; page 6, lines 22-25).  When the disclosure is read as a whole, however, it is not clear how the drum could be structured to restrict rotational movement of the guide shafts (10) relative to the slide keyway bodies (9) and permit rotational movement of the linear guide shafts (10) relative to the pull/push plates (8).  As such, this is subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention without an undue burden of experimentation.  
	First, it is not clear what is meant by referring to rotational movement of “the linear guide shafts” relative to the slide keyway bodies and pull /push plates, it being noted that this bundle of four shafts collectively can perform a rotating movement inside the drum shaft and pull/push plates.  There however is no disclosure of any mechanism that would provide such rotating movement and from the remaining disclosure of the device, it is unclear how it would mechanically be even possible to accomplish this.  In particular, the only rotation described is that of the drum/shaft 1 by motor 6a and that of the ball screws 7b/7a by respective motors 6b and 6c.  If the bundle of guide shafts 10 are to also be able to perform a rotating movement inside the shaft 1, then they would have to either rotate with the slide keyway bodies or relative to the slide keyway bodies.  Claim 4 however already defines that rotational movement of the guide shafts relative to the side keyway bodies is restricted.  Therefore, one having ordinary skill in the art would assume that presumably the bundle of guide shafts rotate with the slide keyway bodies.  It however is not clear that the ordinary artisan would be able to then construct the pull/push plates to allow such rotation of the bundle of four linear guide shafts therein.  In particular, to function in sliding of the drum or turn-up fingers, each guide shaft (10) would seemingly have to be fixed to only one of the pull/push plates 8.  From the illustration in fig. 2B however, the pull/push plates 8 engage the presumably stationary ball screws 7a/7b and the guide shafts 10 in most cases must pass through one or more other pull/push plates 8 that would seemingly interfere with rotation of the bundle of guide shafts 10.  There has been no description of any structure of the bundle of four shafts.  It is not clear however how a structure would or could be provided where the individual shafts are rotatable relative to the pull/push plates yet not rotatable relative to the slide keyway bodies.  Further, if the shafts are rotatable as a bundle, it again has not been described or explained how the bundle of shafts (10) would or could be rotatable relative to the pull/push plates 8 as already described.  Applying the In re Wands factors (MPEP 2164.01(a)), the breadth of the claims with respect to these relative rotations covers any way to achieve these functions but the disclosure lacks any specific example, tending to show lack of enabling support without an undue burden of experimentation to develop a structure consistent with this scope.  The nature of the invention is mechanical and thereby more predictable but the unusual, complicated and seeming conflicting nature of these described rotational capabilities, when coupled with the lack of any 
Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 11-13 have been amended to define that power generated by a lower servomotor is transmitted to the left and right forming drums are via left and right pull/push plates connected to a lower ball screw whereas new lines 28-30 define that movement of the left and right forming drums is only operated by “the left and right pull/push plates that are connected by the upper ball screw” (emphasis added).  These two requirements are in conflict.  For consistency with lines 11-13 as well as the specification, it is assumed that the intent was that “upper ball screw” in lines 29-30 was intended to be “lower ball screw” and will be so interpreted for purposes of this action but clarification is required.  
	Likewise, claim 1, lines 14-16 have been amended to define that power generated by an upper servomotor is transmitted to the left and right turn-up fingers via an upper ball screw lower ball screw” (emphasis added).  These two requirements are in conflict.  For consistency with lines 14-16 as well as the specification, it is assumed that the intent was that “lower ball screw” in lines 26-27 was intended to be “upper ball screw” and will be so interpreted for purposes of this action but clarification is required.  
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Grolleman et al. (US 2009/0133842) in view of Jobs et al. (US 2015/0239191) and de Graaf (US 2011/0036483), optionally further in view of Shiga et al. (EP 567742).
	This rejection is maintained for substantially the reasons of record.  As to the amendments to claim 1, with respect to the claimed upper and lower positions of the servomotors and ball screws, as previously noted in the last office action, Grolleman et al. schematically depicts an embodiment that appears to provide the lower servomotor (22) transmitting power to the turn-up fingers and upper servomotor (21) transmitting power to the drum halves (each connected through respective “bearing bodies” to threaded spindles (6, 10)), i.e. opposite to that claimed, but given the indication by Grolleman et al. that the spindles are situated on “either side of the longitudinal axis of the tyre building drum“ each with its own servomotor (paragraphs [0005]-[0006], [0013]), it would have been an obvious functionally equivalent alternative to reverse the upper and lower spindles and servomotors to achieve the equivalent results for only the expected and predictable results, there being no indication or expectation that such alternative positions would function any differently.  Further, use of ball screws for the bearing bodies engaging the threaded shafts would have been 
	As to the new reference to movement of the fingers being only operated by the left and right pull/push plates that are connected by the “lower” (read as “upper” - see 112 rejection above) ball screw, with a similar requirement for the movement of the left and right forming drums via pull push plates connected to the “upper” (read as “lower”) ball screw, as noted in the last office action, the servomotors (21, 22) supply power transmitted to the drum halves and turn-up fingers via left and right pull/push plates (e.g. parts 5 and 9) that are connected through respective “bearing bodies” to threaded spindles (6, 10).  In other words, at present, the claims are still sufficiently broad that the parts 5 and 9 in Grolleman (which are present on both sides of the drum and thus include left and right parts) satisfy the claimed requirements for left and right pull/push plates, power being transmitted to the fingers and drums through these parts/plates (5, 9) and these being in each case connected to respective bearing bodies/threaded spindles (use of ball screws again being suggested/obvious for these bearing bodies/threaded spindles).  
	As to the new requirement that the left and right pull/push plates connected by the lower ball screw (i.e. those that drive the drums) are between the left and right pull/push plates that are connected by the upper ball screw (i.e. those that drive the fingers), following the teachings of Grolleman, the pull/push plates (9) that drive the drums would be between the pull/push plates (5) that drive the fingers - e.g. note the annotated version of fig. 1 below that has been modified to show both halves of the drum:

    PNG
    media_image1.png
    615
    1356
    media_image1.png
    Greyscale


Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
	With respect to the 112 rejections, the written description rejection has been withdrawn in view of the amendments to claim 1.  Likewise, the enablement rejection of claims 1 and 3 has been withdrawn with the amendments to claim 1.  The enablement rejection of claim 4 however remains, the amendments to claim 1 not overcoming or addressing this rejection of claim 4.
	As to the prior art rejection, applicant argues that two features are missing in the combination of reference.  The first “missing feature” is asserted to be that movement of the left and right drums and fingers “are operated by four pull/push plates that are configured to perform the same functional operation.”  This argument is unpersuasive as at present, the claims are still sufficiently broad that the parts 5 and 9 in Grolleman (which are present on both sides of the drum and thus include left and right parts) satisfy the claimed requirements for left 
	The second missing feature is asserted to be that the pull/push plates connected to the drum-operating lower ball screw are between the pull/push plates that are connected to the finger-operating upper ball screw.  This argument is unpersuasive since, as noted in the statement of rejection, following the teachings of Grolleman, the pull/push plates (9) that drive the drums would be between the pull/push plates (5) that drive the fingers - e.g. note the annotated version of fig. 1 provided in the statement of rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220.  The examiner can normally be reached on Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        


G. Knable
March 12, 2021